DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 and 26-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over LuSusa [US2009/0145544, previously cited] in view of Dommer [WO95/30534, newly cited].
LuSusa discloses method of fabricating a corner of a plastic window frame, said method comprising: providing an apparatus (welding system 10) for manufacturing rectangular frames of plastic material (Figures 1-3; paragraph 0022); loading a plurality of associated frame members (plurality of lineals) into the apparatus (paragraph 0031); locating the plurality of associated frame members (moving into configuration) (paragraph 0031); selectively securing (clamped on lineal) the plurality of associated frame members (paragraph 0009, 0031); moving the set of ends of the plurality of associated frame members into contact each other (paragraph 0027); holding the ends of the plurality of associated frame members in contact during a cooling cycle (paragraph 0027-28); releasing the plurality of associated frame members for an unloading process (paragraph 0027-28).
LuSusa discloses cutting the frame members, heating with a heat plate and welding the frame members together (paragraph 0031).  LuSusa discloses heating by contacting a heating plate and does not disclose heating while not touching the heat plate. 
Dommer discloses a method and device for welding plastic profiles. Dommer discloses prior heating techniques that require contact between the plastic profiles and the heating device require complex cleaning process of the heating device, can be complicated and expensive, and risk contamination of the plastic profile. Dommer suggests an alternative heating process that is contactless.  Dommer discloses removing material from the plastic profiles (cut or milling to achieve parallel contact surfaces); moving the ends of the ends plastic profiles relatively close to a heat plate without touching the heat plate and heating the ends utilizing radiation and convection of heat developed by the heat plate without contacting the ends to the heat plate (contactless heating). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of LuSusa by removing material as taught by Dommer in order to ensure parallel contact surfaces to be joined, and by heating the ends without contacting the ends to the heat plate as taught by Dommer in order to more easily and cost effectively heat the ends without risking contamination of the ends. 
With respect to claim 13, LuSusa discloses the apparatus includes an apparatus frame (figure 1, the frame including rails 12, 13, and 14 on which the system is mounted), a plurality of welding heads (heads 16) movably mounted to the apparatus frame (figure 1, motion direction A and motion direction B), wherein more than one welding head of the plurality of welding heads is movable relative to the apparatus frame and more than one welding head of the plurality of welding heads is movable relative to each of the other welding heads (figures 1-3; paragraph 22), a material clamp mounted to each welding head, the material clamp cooperating with an associated frame member to hold the frame member in a desire location during a frame assembly operation (paragraph 11; figure 3, clamping in direction of arrow C; paragraph 24, welding head fixtures 16 clamp on the lineal 20, including the corner clamping structures located behind the lineal components visible as the support for the lineal portion at 20 in figure 6), and a heat plate (figure 2-3, heat plate 40) movably attached to each welding head, wherein the heat plate can be selectively positioned to an operating position (paragraph 27).
With respect to claims 14-17, LaSusa and Dommer are silent as to the specific temperature of heating and operational distance between the heat plate and the frame members. However, since LaSusa teaches the same vinyl window frames (paragraph 4) welded in the same method with a heat plate as claimed by applicant, as outlined in the rejection of claims 12 and 13 above, it would have been expected that the optimized temperature of heating and operational distance between the frame and the heat plate would also have fallen in the same range as claimed by applicant.
With respect to claim 18, LaSusa teaches the apparatus further comprises a cutting device (cutter structure 36 including cutting means 37 and grinder 39) attached to each welding head (head 16).
With respect to claim 19, LaSusa teaches the cutting device cuts an associated frame member to a near net dimension (paragraph 10, 25), where the “near net dimension” is interpreted in light of the specification as the final length prior to welding (US PGPub 2020/0122408, paragraph 35).
With respect to claim 20, applicant is referred to the discussion of claim 12 above, additionally LuSusa discloses four associated frame members (Figures 1-2; paragraph 0031). 
With respect to claim 21, Dommer discloses the movement of the heat plate comprises positioning the heat plate at least one of parallel or nearly parallel to a cut edge of the associated frame member (Figure 1). 
With respect to claim 26, Dommer discloses heating the set of ends includes optimizing an operating temperature of the heat plate based upon a chemical formulation of the associated frame members (heating temperature depends on the plastic material). 
With respect to claim 27-28, LaSusa and Dommer are silent as to the specific operational distance between the heat plate and the frame members. However, since LaSusa teaches the same vinyl window frames (paragraph 4) welded in the same method with a heat plate as claimed by applicant, as outlined in the rejection of claims above, it would have been expected that the optimized operational distance between the frame and the heat plate would also have fallen in the same range as claimed by applicant.
With respect to claim 29, LaSusa teaches that known methods of movement of the welding heads includes the use of servo motors (paragraph 22-24, servo actuators 15, 15’ moving the welding heads 16 in movement directions C).
With respect to claim 30, LaSusa teaches the frame ends are held together by the pressure of the fixtures 16 during a cooling cycle (paragraph 27-28).
With respect to claim 31, although LaSusa does not explicitly disclose a double welding head capable of welding multiple associated frame members into more than one rectangular frame during a single operation cycle, it would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the welding head parts (heads 16) of the apparatus of LaSusa so as to create multiple rectangular frames during a single operation cycle, where the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See in re Harza, 274 F 2d 689, 124 USPO 378 (CCPA 1960), MPEP 2144.04(VI)(B). 
With respect to claim 32, applicant is referred to the discussion of claim 12 above, additionally LaSusa teaches the cutting device cuts an associated frame member to a near net dimension (paragraph 10, 25), where the “near net dimension” is interpreted in light of the specification as the final length prior to welding (US PGPub 2020/0122408, paragraph 35). Dommer discloses cutting the ends of the plastic profiles to achieve parallel contact surface, and one of ordinary skill in the art would appreciate after cutting the plastic profiles will be in their final welding length as Dommer discloses welding after the cutting process. 
With respect to claim 35, LuSusa discloses a preset dimension loaded into a controller controlled by the operator who selects the given window desired, the controller configured to position the associated frame members in a cutting operation (paragraph 0023). 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over LuSusa, Dommer, and further in view of Tesch [US7854246, of record, previously cited]. 
LuSusa as modified discloses method of fabricating a corner of a plastic window frame. Applicant is referred to paragraph 4 for a detailed discussion of LuSusa as modified. LaSusa does not explicitly disclose including an oversize such that the lineal is cut to a near net dimension. Tesch teaches it was well known in the corner joinery art that when welding two thermoplastic edges to form a corner, such as the method of LaSusa, consumption of the material occurs leading to diminished length of the components (Tesch, col. 1, line 49-64). It would have therefore been obvious to one of ordinary skill in the art at the time of the invention that when sizing and cutting the frame components of LaSusa to leave sufficient material at the welding surfaces such that the desired final dimensions of the welded frame of LaSusa would be obtained, as would have been known through routine experimentation. Furthermore, as different thermoplastic materials melt at different rates, it also would have been obvious that the welding operation would have been optimized for the specific frame material. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the set of ends" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is noted the language “a set of ends” was removed from line 11.  
Claims 13-19 depend from a rejected base claim, incorporate the indefinite language though dependency and are rejected for the same reasons as the base claim. 
Claims 33-35 each recite the limitation "the near net dimension.”  There is insufficient antecedent basis for this limitation in the claim. It is noted the language “near net dimension” was removed from claim 32. 
Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, filed 11/30/2021, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Dommer.
Applicant argues the previously cited prior art does not disclose heating without creating contact. Newly cited Dommer discloses an alternative heating process wherein the heating is contactless. 
Applicant argues the previously cited prior art does not disclose cutting to a final welding length while the frame member is located within the apparatus.  Newly cited Dommer discloses cutting the ends of the plastic profile held by the apparatus to ensure parallel contact surfaces of the plastic profile ends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 17, 2022